UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7285



RUBEN MENDEZ,

                                             Petitioner - Appellant,

          versus


GEORGE SNYDER, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-352-5)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruben Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ruben Mendez filed a petition under 28 U.S.C. § 2241

(2000), claiming that his sentence violated the Sixth Amendment.

See United States v. Booker, 543 U.S. 220 (2005).   A petitioner may

challenge his sentence under § 2241 only if 28 U.S.C. § 2255 (2000)

is inadequate or ineffective to test the legality of his sentence.

28 U.S.C. § 2255; In re Jones, 226 F. 3d 328, 333-34 (4th Cir.

2000).   Mendez has not established that § 2255 is inadequate or

ineffective as discussed in Jones, so he is not entitled to proceed

under § 2241.*   Accordingly, we affirm the denial of relief.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
      The district court also construed the petition as a motion
under 28 U.S.C. § 2255 (2000), and dismissed it. Mendez intended
his petition as one under § 2241, and because the district court
did not have jurisdiction under § 2255 to consider the validity of
Mendez’s sentence on his convictions arising out of the Southern
District of Florida, we decline to consider this case under § 2255.

                              - 2 -